IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 00-50876
                           Conference Calendar



 JOSEPH JOHN JACKSON,
                                            Petitioner-Appellant,

 versus

 COURT OF CRIMINAL APPEALS,
                                            Respondent-Appellee.
                           --------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. A-00-CV-538-JN
                           --------------------
                              April 10, 2001

 Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

 PER CURIAM:*

     Joseph John Jackson, pro se Texas prisoner # 569276,       appeals

the district court’s dismissal of his petition for writ of

mandamus, by which Jackson sought an order directing the Texas

Court of Criminal Appeals to enforce its own order granting Jackson

credit for time served.    The district court’s determination that it

had no authority to issue a writ of mandamus was correct.       See Moye

v. Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1276 (5th

Cir. 1973).     Jackson’s appeal presents no issue of arguable merit

and is, therefore, dismissed as frivolous.       See 5TH CIR. R. 42.2.

     DISMISSED AS FRIVOLOUS.


      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined
 that this opinion should not be published and is not precedent
 except under the limited circumstances set forth in 5TH CIR.
 R. 47.5.4.